DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 06/08/2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
4.	Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Chang (US 2016/0352232) in view of Yang et al. (US 2016/0190948).
	Regarding claim 1, Chang teaches a method of short or soft-short circuit condition detection, comprising: from a switching power converter, commanding a load device through a data interface cable to draw no current (see figures 1A-1B; and abstract and par. [0031], [0037-0038] and [0044]; when the detection signal VCC_DET shows that the signal transmission pin CC1/CC2 of the power converter 10 is not connected to the power receiver 20 or it is not required to supply power form the power converter 10 to the power receiver 20, the present invention will set the power converter 10 in the standby mode); while the load device draws no current, determining whether an output voltage to the data interface cable has dropped below a droop threshold (see par. [0044-0047], when the detection signal VCC_DET indicates that the voltage at the signal transmission pin CC1/CC2 does not fall within the range specified by the USB Type-C connector specification, the standby adjustment circuit 140 will adjust the secondary side feedback signal S2, to set the target level of the output voltage VOUT to a standby power saving level (e.g., 3V) which is lower than the normal operation level (e.g., 5V). As a consequence, the present invention saves power consumption in the standby mode).
However, Chang does not explicitly teach detecting a presence of a soft-short circuit in the data interface cable responsive to a determination that the output voltage dropped below the droop threshold during the set period of time.
Yang teaches master controller 232 may obtain a measurement of aggregate current on the secondary side from measurement circuit 230 and identify a light load (e.g., load 218 at I.sub.LOAD) or no load if the aggregate current (e.g., average current over a pre-specified period) falls below a current threshold; and master controller 232 may obtain measurements of output voltage from measurement circuit 230 and detect a short-circuit condition if the output voltage falls below a voltage threshold. The voltage threshold may represent a boundary between DCM and continuous-conduction mode (CCM) in the flyback converter 221. In short-circuit conditions, the flyback converter 221 may be in CCM, the output voltage may drop, (see figures 1and 2; and par. [0039-0040]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Yang into the method of short or soft-short circuit condition detection of Chang in order to provide preventing mis-synchronization-related shoot-through in the flyback converters.
Regarding claim 2, furthermore Chang discloses the method, wherein the switching power converter is a flyback converter, (see figures 1B; feedback circuit 14).
Regarding claim 3, furthermore Chang discloses the method, further comprising: alerting the load device of a soft-short circuit determination, (see par. [0057-0058], when the detection signal VCC_DET indicates that the voltage at the signal transmission pin CC1/CC2 does not fall within the range specified by the USB Type-C connector specification and when the output voltage VOUT is higher than the output voltage reference value VOUT_SB, the logic circuit will generate a control signal VOPTO_L to turn ON the adjustment switch Q1, thus shorting the secondary side feedback signal terminal OPTO to ground).
Regarding claim 4, Chang teaches a method of short or soft-short circuit condition detection, comprising: detecting that a load device has disconnected from a data interface cable coupling the load device to a switching power converter (see par. [0044], when the detection signal VCC_DET shows that the signal transmission pin CC1/CC2 of the power converter 10 is not connected to the power receiver 20 or it is not required to supply power form the power converter 10 to the power receiver 20, the present invention will set the power converter 10 in the standby mode. In addition, the output signal outputted from the pin USBP of the secondary side control circuit 12 can turn OFF the enable switch circuit 17); responsive to a detection of the load device disconnecting from the data interface cable, entering a standby mode of operation for the switching power converter in which the switching power converter maintains an output voltage for the data interface cable (see par. [0044-0047], when the detection signal VCC_DET indicates that the voltage at the signal transmission pin CC1/CC2 does not fall within the range specified by the USB Type-C connector specification, the standby adjustment circuit 140 will adjust the secondary side feedback signal S2, to set the target level of the output voltage VOUT to a standby power saving level (e.g., 3V) which is lower than the normal operation level (e.g., 5V). As a consequence, the present invention saves power consumption in the standby mode); determining whether the output voltage has dropped below a droop threshold (see par. [0044-0047]).
However, Chang does not explicitly teach detecting a presence of a soft-short circuit in the data interface cable responsive to the output voltage dropping below the droop threshold during the set period of time.
Yang teaches master controller 232 may obtain a measurement of aggregate current on the secondary side from measurement circuit 230 and identify a light load (e.g., load 218 at I.sub.LOAD) or no load if the aggregate current (e.g., average current over a pre-specified period) falls below a current threshold; and master controller 232 may obtain measurements of output voltage from measurement circuit 230 and detect a short-circuit condition if the output voltage falls below a voltage threshold. The voltage threshold may represent a boundary between DCM and continuous-conduction mode (CCM) in the flyback converter 221. In short-circuit conditions, the flyback converter 221 may be in CCM, the output voltage may drop, (see figures 1and 2; and par. [0039-0040]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Yang into the method of short or soft-short circuit condition detection of Chang in order to provide preventing mis-synchronization-related shoot-through in the flyback converters.
Regarding claim 5, furthermore Chang discloses the method, wherein the switching power converter is a flyback converter, (see figures 1B; feedback circuit 14).
Regarding claim 6, furthermore Chang discloses the method, further comprising: alerting the load device of a soft-short circuit determination, (see par. [0057-0058], when the detection signal VCC_DET indicates that the voltage at the signal transmission pin CC1/CC2 does not fall within the range specified by the USB Type-C connector specification and when the output voltage VOUT is higher than the output voltage reference value VOUT_SB, the logic circuit will generate a control signal VOPTO_L to turn ON the adjustment switch Q1, thus shorting the secondary side feedback signal terminal OPTO to ground).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUAN LY whose telephone number is (571)272-9885. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XUAN LY/Examiner, Art Unit 2836                                                                                                                                                                                                        

/REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836